     Case 2:20-cv-00310-GW-GJS Document 42 Filed 06/04/20 Page 1 of 2 Page ID #:500




1     Evan S. Cohen, SBN 119601
      esc@manifesto.com
2     1180 South Beverly Drive. Suite 510
3     Los Angeles, CA 90035-1157
      (310) 556-9800
4
5     Bridget B. Hirsch, SBN 257015
      BYRNES HIRSCH P.C.
6
      bridget@byrneshirsch.com
7     2272 Colorado Blvd # 1152
8     Los Angeles, CA 90041
      (323) 387-3413
9
10    Attorneys for Defendant ELOHIM EPF USA, INC.
11
                         UNITED STATES DISTRICT COURT
12
13                      CENTRAL DISTRICT OF CALIFORNIA
14
15    EKORUS, INC., a California             )   Case No.: CV 20-310-GW-GJSx
                                             )
16    corporation,                           )
                                             )   Hon. George H. Wu
17                                           )
            Plaintiff,                       )
18                                           )   ORDER GRANTING
      v.                                     )   DEFENDANT’S MOTION FOR
19                                           )
                                             )   ATTORNEYS’ FEES ON
20    ELOHIM EPF USA, INC., a California )       DEFENDANT’S SPECIAL
                                             )
21    corporation; and DOES 1-20, inclusive, )   MOTION TO STRIKE
                                             )   PURSUANT TO CAL. CIV. PROC.
22          Defendants.                      )   § 425.16
                                             )
23                                           )
                                             )
24                                           )
                                             )   Date: June 4, 2020
25                                           )
                                             )   Time: 8:30 a.m.
26                                           )   Place: Courtroom 9D
                                             )
27                                           )
                                             )
28
                                        1
               [PROPOSED] ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
     Case 2:20-cv-00310-GW-GJS Document 42 Filed 06/04/20 Page 2 of 2 Page ID #:501




1      This Court, pursuant to California Code of Civil Procedure § 425.16(c), and having
2      considered Motion for Attorneys’ Fees on Anti-SLAPP Motion filed by Defendant
3      Elohim EPF USA, Inc. against Plaintiff EKORUS, INC., as well as all supporting
4      and opposing papers, and arguments with respect thereto, hereby rules as follows:
5           1. Defendant’s Motion for Attorneys’ Fees and pursuant to § 425.16(c) is
6              GRANTED.
7           2. Plaintiff shall pay to Defendant $23,012.50 in attorneys’ fees incurred in
8              moving to strike the Second Claim for Relief of the First Amended
9              Complaint and the subsequent Motion for Attorneys’ Fees on Anti-SLAPP
10             Motion.
11
12
13    IT IS SO ORDERED.
14
15
16    Dated: June 4, 2020            By:
17                                          Hon. George H. Wu
                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                        2
               [PROPOSED] ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
